Case 2:18-cv-00014-JRG-RSP Document 346 Filed 07/12/19 Page 1 of 14 PageID #: 11981
                                                                                      1



        1                 IN THE UNITED STATES DISTRICT COURT

        2                  FOR THE EASTERN DISTRICT OF TEXAS

        3                             MARSHALL DIVISION

        4   PLASTRONICS SOCKET                 )(

        5   PARTNERS, LTD., AND                )(     CIVIL ACTION NO.

        6   PLASTRONICS H-PIN, LTD.,           )(     2:18-CV-14-JRG-RSP

        7         PLAINTIFFS,                  )(

        8   VS.                                )(     MARSHALL, TEXAS

        9                                      )(

       10   DONG WEON HWANG, AND               )(     JULY 12, 2019

       11   HICON CO. LTD.,                    )(     9:06 A.M.

       12         DEFENDANTS.                  )(

       13                    TRIAL TRANSCRIPT OF JURY TRIAL

       14             BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

       15                  UNITED STATES CHIEF DISTRICT JUDGE

       16
            FOR THE PLAINTIFFS:          Ms. Katarzyna Brozynski
       17                                Mr. Antonio Devora
                                         Mr. Bart Dalton
       18                                Spencer Fane, LLP
                                         5700 Granite Parkway
       19                                Suite 650
                                         Plano, Texas 75024
       20
            COURT REPORTER:              Ms. Shelly Holmes, CSR, TCRR
       21                                Official Reporter
                                         United States District Court
       22                                Eastern District of Texas
                                         Marshall Division
       23                                100 E. Houston Street
                                         Marshall, Texas 75670
       24                                (903) 923-7464

       25   (Proceedings recorded by mechanical stenography, transcript
            produced on a CAT system.)
Case 2:18-cv-00014-JRG-RSP Document 346 Filed 07/12/19 Page 2 of 14 PageID #: 11982
                                                                                      2



        1
            FOR THE PLAINTIFFS:          Mr. Brian Bear
        2                                Spencer Fane, LLP
                                         1000 Walnut Street
        3                                Suite 1400
                                         Kansas City, Missouri 64106
        4
                                         Mr. Robert Christopher Bunt
        5                                Parker Bunt & Ainsworth, PC
                                         100 E. Ferguson
        6                                Suite 418
                                         Tyler, Texas 75702
        7
            FOR THE DEFENDANTS:          Ms. Elizabeth DeRieux
        8                                Capshaw DeRieux, LLP
                                         114 E. Commerce Avenue
        9                                Gladewater, Texas 75647

       10                                Mr. Russ Emerson
                                         Mr. Charlie Jones
       11                                Ms. Stephanie Sivinski
                                         Ms. Debbie McComas
       12                                Ms. Tiffany Cooke
                                         Haynes & Boone, LLP
       13                                2323 Victory Avenue
                                         Suite 700
       14                                Dallas, Texas 75219

       15                                Mr. Samuel Lee
                                         Mr. Jay Hoon Byun
       16                                Yulchon LLC
                                         Parnas Tower, 38F, 521 Teheran-ro
       17                                Gangnam-gu, Seoul 06164, Korea

       18

       19

       20

       21

       22

       23

       24

       25
Case 2:18-cv-00014-JRG-RSP Document 346 Filed 07/12/19 Page 3 of 14 PageID #: 11983
                                                                                      3



        1                           P R O C E E D I N G S

        2              (Jury out.)

        3              COURT SECURITY OFFICER:       All rise.

        4              THE COURT:    Be seated, please.

        5              Counsel, I've been advised by the Court Security

        6   Officer that the jury has reached a verdict.            I'm about to

        7   bring the jury in and receive their verdict and then poll

        8   the jury to make sure it's the unanimous verdict of all

        9   eight members of the jury.

       10              I want to remind everyone present that there are

       11   to be no overt reactions, no matter what the verdict is one

       12   way or the other.       I expect everyone to be professional,

       13   composed, and non-expressive.

       14              After I've received the verdict and accepted it

       15   and polled the jury to confirm its unanimous nature, it is

       16   my practice to ask the jury to allow me to meet them in the

       17   jury and thank them personally for their service, which I

       18   will do.

       19              I also traditionally will give the jury cell phone

       20   numbers for each of the two trial teams and advise them if

       21   they wish to contact either side to discuss their jury

       22   service, that I know both sides, regardless of the outcome,

       23   would be interested to hear from them.           It will be their

       24   decision as to whether to make those phone calls or not,

       25   but I will give them the numbers that you have furnished to
Case 2:18-cv-00014-JRG-RSP Document 346 Filed 07/12/19 Page 4 of 14 PageID #: 11984
                                                                                      4



        1   me for that purpose.

        2             All right.     Are there any questions from either

        3   side before I bring in the jury?

        4             Anything from the Plaintiff?

        5             MR. DALTON:     No, Your Honor.

        6             THE COURT:     Anything from the Defendants?

        7             MR. EMERSON:     No, sir.

        8             THE COURT:     All right.    Please bring in the jury,

        9   Mr. Johnston.

       10             (Jury in.)

       11             THE COURT:     Please be seated.

       12             Ms. Collins, I understand that you're the

       13   foreperson of the jury; is that correct?

       14             THE FOREPERSON:      Yes.

       15             THE COURT:     Has the jury reached a verdict?

       16             THE FOREPERSON:      Yes.

       17             THE COURT:     All right.    In that case, will you

       18   hand the signed and dated verdict form to the Court

       19   Security Officer who will bring it to me?

       20             All right.     Ladies and gentlemen of the jury, I'm

       21   going to announce the verdict into the record at this time,

       22   and I'm going to ask all eight members of the jury to

       23   listen particularly carefully, because after I've announced

       24   the verdict into the record, I'm going to ask each of you

       25   if this is your verdict so that we can poll the jury and
Case 2:18-cv-00014-JRG-RSP Document 346 Filed 07/12/19 Page 5 of 14 PageID #: 11985
                                                                                      5



        1   confirm on the record that these answers and this verdict

        2   are unanimous for all eight of you.

        3             Turning to Question 1 in the verdict form.

        4             Did Plastronics H-Pin prove by a preponderance of

        5   the evidence that HiCon Limited directly infringed or

        6   induced infringement of Claim 1 of the '602 patent?

        7             The jury's answer is no.

        8             Question 2:     Since Question 1 was answered no,

        9   Question 2 has been left blank.         That is what the Court's

       10   instruction in the verdict form requires.

       11             Question 3 also is left blank because the answer

       12   to Question 1 was no.       That comports with the Court's

       13   instructions.

       14             Turning then to Question 4:         Did Mr. Hwang prove

       15   by a preponderance of the evidence that Plastronics H-Pin

       16   breached the Assignment Agreement?

       17             There, the jury's answer is no.

       18             Question 5 is left blank, which is in compliance

       19   with the Court's instructions since the question -- since

       20   Question 4 was answered no.

       21             That brings us to Question 6:         Did Mr. Hwang prove

       22   by a preponderance of the evidence that Plastronics H-Pin

       23   breached the Royalty Agreement?

       24             There the jury's answer is yes.

       25             Turning to Question 7, since the jury answered
Case 2:18-cv-00014-JRG-RSP Document 346 Filed 07/12/19 Page 6 of 14 PageID #: 11986
                                                                                      6



        1   Question 6 yes, the jury proceeded to -- to answer Question

        2   7.

        3             Question 7 is what sum of money if paid today in

        4   cash would fairly and reasonably compensate Mr. Hwang for

        5   his damages, if any, that resulted from Plastronics H-Pin's

        6   breach of the Royalty Agreement?

        7             The jury's answer in United States dollars is

        8   $1,361,860.00.     $1,361,860.00.

        9             Turning then to Question 8:         Did Plastronics H-Pin

       10   prove by a preponderance of the evidence that Mr. Hwang

       11   breached the Royalty Agreement?

       12             The jury's answer is yes.

       13             Turning to Question 9:       Did Mr. Hwang prove by a

       14   preponderance of the evidence that Plastronics fraudulently

       15   induced Mr. Hwang into entering into the Royalty Agreement?

       16             The jury's answer is no.

       17             Question 10 requires an answer if the jury

       18   answered yes to Question 8, which they did, so turning to

       19   Question 10:     What sum of money if paid today in cash would

       20   fairly and reasonably compensate Plastronics H-Pin for its

       21   damages, if any, that resulted from Mr. Hwang's breach of

       22   the Royalty Agreement?

       23             The jury's answer, again, in United States dollars

       24   is $622,606.00.     $622,606.00.

       25             Turning to Question 11:        Did Plastronics H-Pin
Case 2:18-cv-00014-JRG-RSP Document 346 Filed 07/12/19 Page 7 of 14 PageID #: 11987
                                                                                      7



        1   prove by a preponderance of the evidence that Mr. Hwang

        2   breached the Assignment Agreement?

        3             The jury's answer is no.

        4             Question 12 is prefaced by an instruction that

        5   requires the jury to have answered yes to both Question 4

        6   and Question 11 before they proceed to answer Question 12.

        7   They did not answer yes to both of those questions, and

        8   they properly left Question 12 blank and did not answer it.

        9             Turning next to Question 13:         Did Mr. Hwang prove

       10   by a preponderance of the evidence that Plastronics

       11   fraudulently induced Mr. Hwang into entering into the

       12   Assignment Agreement?

       13             The jury's answer is no.

       14             Question 14 is prefaced upon the jury having

       15   answered yes to Question 11.        The jury answered no to

       16   Question 11, and accordingly, Question 14 is left blank,

       17   and properly so.

       18             Next is Question 15:       Did Plastronics Socket prove

       19   by a preponderance of the evidence that HiCon Limited

       20   tortiously interfered with one or more of Plastronics

       21   Socket's prospective business relationships?

       22             The jury's answer is no.

       23             Question 16 requires before it is answered that

       24   the jury have answered yes to Question 15.            Having answered

       25   no to Question 15, the jury did not answer Question 16, and
Case 2:18-cv-00014-JRG-RSP Document 346 Filed 07/12/19 Page 8 of 14 PageID #: 11988
                                                                                      8



        1   properly so.

        2             Question 17, again, is prefaced by a yes answer to

        3   Question 15.     The jury answered no to Question 15, and

        4   accordingly, Question 17 has not been answered, and

        5   properly so.

        6             Question 18, likewise, is prefaced upon a yes

        7   answer to Question 15.       The jury having answered Question

        8   15 no, the jury did not answer Question 18, and properly

        9   so.

       10             Question 19 is prefaced upon a yes answer to

       11   Question 18.     Since the jury did not answer Question 18, it

       12   did not answer Question 19, and properly so.

       13             Question 20 is based upon a yes answer to Question

       14   16, and the jury did not answer Question 16.            Accordingly,

       15   Question 20 is left blank and not -- and was not answered,

       16   and properly so.

       17             Question 21 requires a yes answer to Question 20

       18   before it should be answered.         Question 20 was properly not

       19   answered, therefore, Question 21 was not answered by the

       20   jury, and properly so.

       21             That brings the verdict to its final page, and the

       22   Court finds that it has been signed by Ms. Tina M. Collins,

       23   as foreperson of the jury, and is dated today's date, July

       24   the 12th, 2019.

       25             Ladies and gentlemen of the jury, at this time,
Case 2:18-cv-00014-JRG-RSP Document 346 Filed 07/12/19 Page 9 of 14 PageID #: 11989
                                                                                      9



        1   let me poll you to make sure that this verdict and the

        2   answers that I've read represent the complete and unanimous

        3   decision of all eight members of the jury.

        4             If this is your verdict as I have read it, would

        5   you please stand at this time?

        6             (Jury polled.)

        7             THE COURT:     Thank you.    Please be seated.

        8             Let the record reflect that in response to the

        9   Court's question to poll the jury as to the unanimous

       10   nature of its answers to the questions in the verdict form,

       11   all eight members of the jury immediately stood -- rose and

       12   stood in response to the Court's question.

       13             The Court finds that this verdict is the unanimous

       14   decision of the eight members of the jury in this case.

       15   The Court accepts the verdict.         And the Court will now

       16   deliver the original verdict to the courtroom deputy to be

       17   included in the documents on file in this cause.

       18             Ladies and gentlemen, this now completes the trial

       19   of this case.     From the very beginning, before you were

       20   selected as jurors, I began instructing you as a part of

       21   the panel, and I have instructed you repeatedly throughout

       22   your service in this case not to discuss this case with

       23   anyone.

       24             I'm now releasing you from that instruction and

       25   all my earlier instructions, and I'm discharging you as
Case 2:18-cv-00014-JRG-RSP Document 346 Filed 07/12/19 Page 10 of 14 PageID #:
                                  11990                                          10



     1   members of this jury.       That means, ladies and gentlemen,

     2   that you're free to talk about your service in this case as

     3   jurors with anyone that you'd like to, to any extent that

     4   you'd like to, and by the same token, you are also free not

     5   to talk about your service as jurors with anyone of your

     6   choosing to any extent.

     7             Said another way, that issue is totally and 100

     8   percent up to each of you individually.

     9             I will tell you that the custom and the practice

    10   in this court, because I lived with -- as a practicing

    11   lawyer with it for 30 years, is that the members of the

    12   trial teams and the parties cannot approach you and

    13   initiate a conversation about this case and how they

    14   performed and any of the questions that they would like to

    15   ask.   They're not allowed to initiate a conversation with

    16   you.

    17             But you can initiate a conversation with them, if

    18   you like.    That's the practice here.

    19             Consequently, what that's always meant for the

    20   last 30 years, because I used to do it myself, is I

    21   guarantee you when you leave the building, since there's

    22   one way in and one way out, they'll be standing on the

    23   sidewalk at the bottom of the steps out front hoping that

    24   you'll stop and talk to them.

    25             If you'd like to stop and talk to them, I promise
Case 2:18-cv-00014-JRG-RSP Document 346 Filed 07/12/19 Page 11 of 14 PageID #:
                                  11991                                           11



     1   you, they'd be interested to hear from you, and they'll

     2   have questions they want to ask to get your feedback.               If

     3   you prefer not to talk to them, no one's going to initiate

     4   a conversation with you, no one is going to stop you, no

     5   one's going to try to force you to talk.            Simply smile and

     6   walk right by.      It is 100 percent totally up to you.

     7             Also, ladies and gentlemen, there's a new addition

     8   to this custom that I've started doing since I've been on

     9   the bench.     I've asked each side to give me two cell phone

    10   numbers for two of the lawyers on each side.             I have those

    11   cell phone numbers with me, and I'm going to give them to

    12   you.

    13             And if tomorrow, next week, next month, anytime in

    14   the future the urge strikes you to talk with one or more

    15   than one of those people with those cell phone numbers,

    16   pick up your phone and call them.          I guarantee you they'll

    17   be interested to talk to you.         But, again, you have to

    18   initiate any such conversation.

    19             And if you'd prefer not to talk with anybody,

    20   simply don't make any phone calls.          But I'll have those

    21   numbers for you in just a moment.

    22             Also, ladies and gentlemen, I cannot stress enough

    23   how much the Court appreciates your service as jurors in

    24   this case.     I know that each of you made significant

    25   sacrifices in your own personal lives to be here and to
Case 2:18-cv-00014-JRG-RSP Document 346 Filed 07/12/19 Page 12 of 14 PageID #:
                                  11992                                          12



     1   serve and to set aside all the many responsibilities and

     2   obligations that each of you had to be a part of this trial

     3   and to uphold the Seventh Amendment and the other

     4   constitutional guarantees that all these parties, all these

     5   lawyers, everyone in this courtroom has under our American

     6   Constitution.     You have rendered very real and important

     7   public service, and that is no small thing.

     8             Quite honestly, ladies and gentlemen, this Court

     9   as an institution provided for under Article III of the

    10   Constitution could not function -- literally, we could not

    11   function if citizens like you did not respond appropriately

    12   and appear and sacrifice to serve as jurors as you have in

    13   this case.

    14             Consequently, I think that this service that

    15   you've each rendered warrants more than a few words from me

    16   at the bench.     And I'd like to ask a personal favor of you,

    17   and I do this in each jury trial when I've received a

    18   verdict and accepted it.

    19             I'd like you in a moment to meet me in the jury

    20   room and let me come into the jury room.            I'd like to shake

    21   each one of your hands.        I'd like to tell you face-to-face

    22   how much the Court appreciates your service.             I promise you

    23   it won't take long.       I know that you've been here most of

    24   this week, all of this week, in fact, and I know you have

    25   other things you need to do, and I will not keep you.               But
Case 2:18-cv-00014-JRG-RSP Document 346 Filed 07/12/19 Page 13 of 14 PageID #:
                                  11993                                          13



     1   if you'd afford me that honor and privilege, I'd very much

     2   like to come thank you in person before you leave.

     3              With that, ladies and gentlemen, having discharged

     4   you as jurors, if you would afford me the privilege I've

     5   requested, I'll meet you in the jury room in just a few

     6   moments.

     7              The jury is excused to the jury room.

     8              COURT SECURITY OFFICER:       All rise.

     9              (Jury out.)

    10              THE COURT:    As noted, counsel, the Court has

    11   accepted the jury's verdict.         That completes the trial of

    12   this case.     You are excused.

    13              (Court adjourned.)

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:18-cv-00014-JRG-RSP Document 346 Filed 07/12/19 Page 14 of 14 PageID #:
                                  11994                                          14



     1                               CERTIFICATION

     2

     3              I HEREBY CERTIFY that the foregoing is a true and

     4   correct transcript from the stenographic notes of the

     5   proceedings in the above-entitled matter to the best of my

     6   ability.

     7

     8

     9    /S/ Shelly Holmes                               7/12/19
         SHELLY HOLMES, CSR, TCRR                         Date
    10   OFFICIAL REPORTER
         State of Texas No.: 7804
    11   Expiration Date: 12/31/20

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
